Case 1:21-cv-00172-SAG Document 7-2 Filed 03/19/21 Page 1 of 4

EXHIBIT 2

 
Case 1:21-cv-00172-SAG Document 7-2 Filed 03/19/21 Page 2 of 4

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND
NORTHERN DIVISION

PANDORA JEWELRY, LLC
Case No. 1:21-cv-00172

Plaintiff,
v.
JOHN DOES 1-10

Defendants.

 

 

 

DECLARATION OF MARTHA BREWER MOTLEY IN SUPPORT OF
PLAINTIFF’S SECOND MOTION FOR LEAVE TO SERVE THIRD-PARTY
SUBPOENA PRIOR TO A RULE 26(f) CONFERENCE

I, Martha Brewer Motley, being of legal age, on oath, say of my own knowledge:

1. I ama partner at Vorys, Sater, Seymour and Pease, LLP, and I am one of the lawyers
for PANDORA JEWELRY, LLC (“Plaintiff or “PANDORA”). I provide the information contained
herein for purposes of PANDORA’s Second Motion for Leave to Serve Subpoena. Nothing in this
Declaration should be construed as a waiver of any applicable privilege, including the attorney-
client privilege or attorney work product privilege.

2. After identifying a large volume of unauthorized PANDORA products being sold on
several websites, PANDORA began an investigation to identify the Defendants supplying these
Unauthorized Resellers.

3, As part of my team’s investigation into the suppliers to the Unauthorized Resellers,

my team commenced several test purchases with the hope that the shipping or packaging material

would identify additional information. However, neither the shipping information, the return

 

 
Case 1:21-cv-00172-SAG Document 7-2 Filed 03/19/21 Page 3 of 4

information, nor the product itself provided any conclusive evidence as to the PANDORA Dealer
selling the items.

4. My team also searched open source and subscription services, to no avail.

5. Through these efforts, my team recently identified several significant PANDORA
Dealers diverting products to some, but not all, of the Unauthorized Resellers PANDORA has
identified. Two of these diverting PANDORA Dealers are located in Florida, two are located in New
York, and three in California. None of these diverting PANDORA Dealers is located in Maryland.
However, my team has been unsuccessful in identifying the specific the specific PANDORA Dealers
who are supplying Woot LLC (“Woot”) and several eBay storefronts, among others.

6. My team has exhausted all available resources to attempt to identify the individual
or entity operating the Storefront.

7. Following this Court’s Order (ECF No. 4) my team issued a subpoena to Woot,
requesting identifying information related to its suppliers of PANDORA products. Woot’s document
production in response to the subpoena revealed that its source was not a PANDORA franchisee.

8. Because Woot’s source has access to and is selling a large quantity of unauthorized
products, this entity necessarily maintains certain identifying information related to its suppliers.
This will assist PANDORA in identifying the PANDORA Dealers violating their agreements with
PANDORA.

9. Given all of the prior investigative work completed by PANDORA, the only
reasonable opportunity to identify the suppliers is now through a subpoena to the entity identified
by Woot and any other entities that may be subsequently identified.

10. PANpoRA will only use this identifying information to prosecute the claims asserted

in PANDORA’s Complaint and protect its contractual rights.

 
Case 1:21-cv-00172-SAG Document 7-2 Filed 03/19/21 Page 4 of 4

Signed under the penalties of perjury this 19th day of March, 2021.

/s/ Martha Brewer Motley
Martha Brewer Motley

 

 

 
